Case 1:17-cr-00145-JMS Document 61 Filed 08/04/20 Page 1 of 11       PageID #: 348




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,                  CR. NO. 17-00145 JMS

             Plaintiff,                     ORDER DENYING DEFENDANT’S
                                            MOTION FOR COMPASSIONATE
       vs.                                  RELEASE, ECF NO. 54

 JOHN OFA,

             Defendant.


  ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
                   RELEASE, ECF NO. 54

                              I. INTRODUCTION

             Defendant John Ofa (“Defendant”) moves, pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), for compassionate release from FCI Terminal Island based on a

pre-existing medical condition and the COVID-19 pandemic. ECF No. 54. The

court decides the motion without a hearing under Local Rule 7.1(c). Based on the

following, the motion is DENIED.

                               II. BACKGROUND

             Defendant is a 30-year old inmate incarcerated at FCI Terminal

Island. Presentence Investigation Report (“PSR”) at 2, ECF No. 44 at PageID

#125. Defendant began serving his sentence on September 10, 2018, ECF No. 50,

                                        1
Case 1:17-cr-00145-JMS Document 61 Filed 08/04/20 Page 2 of 11         PageID #: 349




and is scheduled for release from FCI Terminal Island on December 11, 2022. See

https://www. bop.gov/inmateloc/ (last visited August 3, 2020).

             On March 5, 2018, Defendant pled guilty to Count I of an Indictment

charging him with conspiracy to distribute and possess with intent to distribute

fifty grams or more of methamphetamine. ECF Nos. 17, 39. On July 30, 2018,

this court sentenced Defendant to a term of sixty months imprisonment, and three

years of supervised release. ECF No. 48.

              Defendant submitted a request for compassionate release to FCI

Terminal Island’s Warden on April 20, 2020. See ECF No. 54-2. No response was

received. On June 23, 2020, Defendant, represented by counsel, filed the instant

motion for compassionate release, seeking a sentence reduction to time served or to

permit him to serve the remainder of his sentence in home confinement. ECF No.

54 at PageID #226. On July 8, 2020, the Government filed its Response. ECF No.

56.

///

///

///

///

///


                                         2
Case 1:17-cr-00145-JMS Document 61 Filed 08/04/20 Page 3 of 11            PageID #: 350




                                     III. DISCUSSION

A.    Legal Standards

               Defendant moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018,1 which provides as

relevant:

               [T]he court, upon motion of the Director of the Bureau of
               Prisons, or upon motion of the defendant after the
               defendant has fully exhausted all administrative rights to
               appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days
               from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the
               term of imprisonment . . . after considering the factors set
               forth in [18 U.S.C.] section 3553(a) to the extent that
               they are applicable, if it finds that—

                     (i) extraordinary and compelling reasons warrant
               such a reduction;
               ....
               and that such a reduction is consistent with applicable
               policy statements issued by the Sentencing
               Commission[.]

               Thus, the court may reduce Defendant’s sentence if: 1) Defendant has

exhausted the required administrative remedies; 2) Defendant has shown that

“extraordinary and compelling reasons” warrant the reduction; and 3) the reduction

is consistent with applicable Sentencing Commission’s policy statements. Here,


      1
          Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).

                                                3
Case 1:17-cr-00145-JMS Document 61 Filed 08/04/20 Page 4 of 11           PageID #: 351




the Government concedes the first prong—Defendant has exhausted his

administrative remedies. ECF No. 56 at PageID #267.

             The United States Sentencing Commission’s policy statement, United

States Sentencing Guideline (“Guideline”) § 1B1.13, provides (again, as relevant

to Defendant) that the court may grant a motion for compassionate release only if,

after consideration of the applicable § 3553(a) factors, the court determines that

extraordinary and compelling reasons exist to warrant a sentence reduction, the

defendant is not a danger to another person or to the community, and a sentence

reduction is consistent with the policy statement.

             Guideline §1B1.13 provides three specific examples of extraordinary

and compelling reasons for compassionate release—the defendant’s terminal

medical condition, deterioration of health due to advanced age, and extenuating

family circumstances—along with a fourth, catch-all provision granting discretion

to the Bureau of Prisons (“BOP”) Director to determine whether other

extraordinary and compelling reasons exist. See Guideline § 1B1.13 n.1(A)-(D).

In a detailed analysis, this court previously determined that the “discretion to

determine whether ‘other’ extraordinary and compelling reasons exist granted by

[Guideline § 1B1.13 n.1(D)] to the BOP Director applies equally to the court when

ruling on motions for compassionate release.” United States v. Hernandez, 2020


                                          4
Case 1:17-cr-00145-JMS Document 61 Filed 08/04/20 Page 5 of 11          PageID #: 352




WL 3453839, at *4 (D. Haw. June 24, 2020). The court incorporates that analysis

here.

B.      Extraordinary and Compelling Reasons

             Defendant bears the burden to establish extraordinary and compelling

reasons warrant compassionate release. See, e.g., United States v. Bolden, 2020

WL 4286820, at *3 (W.D. Wash. July 27, 2020); United States v. Proudfoot, 2020

WL 4284128, at *4 (D. Or. July 27, 2020). Here, Defendant contends that he

should be released from custody because: 1) he suffers from liver disease and

edema, see ECF No. 60 at PageID #334; (2) he is at great risk given that FCI

Terminal Island “is currently battling one of the most serious COVID-10 outbreaks

in the nation,” and he is unable to provide self-care in a prison setting, ECF No. 54

at PageID #220; and (3) he previously contracted COVID-19 (and has since

recovered) while at FCI Terminal Island, see ECF No. 60 at PageID #334, 343.

The court addresses each of these three arguments.

             First, Defendant claims that according to the Centers for Disease

Control and Prevention (“CDC”), individuals with “liver disease” are “particularly

vulnerable to serious COVID-19 illness and/or death.” ECF No. 54 at PageID

#205. In fact, the CDC reports that individuals with liver disease “might be




                                          5
Case 1:17-cr-00145-JMS Document 61 Filed 08/04/20 Page 6 of 11                     PageID #: 353




at increased risk” for severe illness from COVID-19. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited August 4, 2020).2

               Second, although FCI Terminal Island certainly was a COVID-19

“hot spot” several months ago, the same is not true at the present time. As of May

1, 2020, there were 615 confirmed cases of COVID-19 at FCI Terminal Island.

See United States v. Fischman, 2020 WL 2097615, at *2 (N.D. Cal. May 1, 2020).

Now, the Bureau of Prisons (“BOP”) reports, as of August 4, 2020, 3 inmates and

6 staff with “confirmed active cases” of COVID-19 at FCI Terminal Island. See

https://www.bop.gov/coronavirus/ (COVID-19 resource page) (last visited August

4, 2020). FCI Terminal Island presently houses 935 inmates. See

bop.gov/locations/ institutions/trm/ (last visited August 4, 2020). Thus, FCI

Terminal Island simply doesn’t pose the threat it did several months ago.

               Third, that Defendant previously contracted COVID-19 and has since

recovered counsels, albeit slightly, against a finding of extraordinary or compelling

circumstances to warrant granting the motion for compassionate release. Little is




       2
         The medical records provided to the court contain a single reference to liver disease,
ECF No. 60 at PageID #334, and thus the court has little to no information concerning the
seriousness of Defendant’s liver condition and how well it is managed.

                                                6
Case 1:17-cr-00145-JMS Document 61 Filed 08/04/20 Page 7 of 11           PageID #: 354




still known about the possibility of COVID-19 re-infection. As stated by the

University of Maryland Medical System:

            There are still many unknowns when it comes to
            coronavirus immunity. At this time, there is currently no
            way to know if novel coronavirus (SARS-CoV-2)
            induces immunity and how long any immunity could last.

            Other types of coronaviruses, such as MERS, do induce
            immunity, often for several years. Many hope that
            SARS-CoV-2 will behave similarly.

            Unfortunately, the data is not cut-and-dry. Most studies
            of immunity to coronaviruses, including SARS-CoV-2,
            focus on people who had severe disease and were
            hospitalized for their condition. There is significantly
            less data on the immune response in people who had mild
            symptoms or were asymptomatic.

            On the other hand, scientists have not been able to
            confirm any cases of reinfection after novel coronavirus
            recovery. Some anecdotal evidence has emerged in
            multiple countries. However, it’s possible that these
            patients falsely tested negative for the virus after their
            symptoms subsided and continued to harbor the virus.

            All of these unknowns are why the Centers for Disease
            Control and Prevention and the World Health
            Organization currently state that there is no evidence to
            suggest novel coronavirus infection imparts immunity.
            More research needs to be done.

Coronavirus Immunity, Univ. of Maryland Medical System,

https://www.umms.org/coronavirus/what-to-know/diagnosis-symptoms/immunity

(last visited August 4, 2020). The CDC has made a similar statement:

                                         7
Case 1:17-cr-00145-JMS Document 61 Filed 08/04/20 Page 8 of 11         PageID #: 355




             The immune response, including duration of immunity,
             to SARS-CoV-2 infection is not yet understood. Patients
             infected with other betacoronaviruses (MERS-CoV,
             HCoV-OC43), the genus to which SARS-CoV-2 belongs,
             are unlikely to be re-infected shortly (e.g., 3 months or
             more) after they recover. However, more information is
             needed to know whether similar immune protection will
             be observed for patients with COVID-19.

Clinical Questions About COVID-19, Center for Disease and Control,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html (last visited August 4,

2020) (“Can people who recover from COVID-19 be reinfected with SARS-COV-

2?”). Some courts have concluded that the dangers associated with COVID-19 are

not a ground for relief for someone who had the disease and recovered. See e.g.,

United States v. Molley, 2020 WL 3498482, at *2 (W.D. Wash. June 29, 2020);

United States v. Malecki, 2020 WL 4013050, at *5 (W.D.N.Y. July 16, 2020);

United States v. Zubkov, ___ F. Supp. 3d ___, 2020 WL 2520696, at *3 (S.D.N.Y.

May 18, 2020); United States v. Hennessey, 2020 WL 4209020, at *1 (D. Minn.

July 22, 2020). Others have concluded an inmate recovered from COVID-19 may

still be able to demonstrate extraordinary circumstances justifying release from

custody. See United States v. Yellin, 2020 WL 3488738, at *3 (S.D. Cal. June 26,

2020); United States v. Sholler, ___ F. Supp. 3d ___, 2020 WL 2512416, at *5

(N.D. Cal. May 15, 2020).



                                         8
Case 1:17-cr-00145-JMS Document 61 Filed 08/04/20 Page 9 of 11          PageID #: 356




             The court concludes that based on the existing evidence, Defendant

has failed to demonstrate that extraordinary and compelling reasons exist to justify

compassionate release. Although Defendant’s liver disease “might” place him at a

higher risk, he has no other medical conditions that place him at an elevated risk.

Further, Defendant is 30 years old, and the number of COVID-19 cases at FCI

Terminal Island has dropped dramatically over the past few months. And to the

extent that Defendant makes a more generalized argument regarding the risk of

contracting COVID-19 in a BOP facility, the court disagrees. See, e.g., United

States v. Drummondo-Farias, ___ F. Supp. 3d ___, 2020 WL 2616119, at *5 (D.

Haw. May 19, 2020) (“Additionally, ‘[g]eneral concerns about possible exposure

to COVID-19 do not meet the criteria for extraordinary and compelling reasons for

a reduction in sentence set forth in the Sentencing Commission’s policy

statement[.]’”) (quoting United State v. Eberhart, ___ F. Supp. 3d ___, 2020 WL

1450745, at *2 (N.D. Cal. Mar. 25, 2020)).

C.    Section 3553(a) Factors

             The court also concludes that a consideration of the § 3553(a) factors

counsels against granting the early release. Although Defendant qualified for the

safety valve at sentencing, and has a minimal criminal history, see PSR ¶¶ 32, 44




                                          9
Case 1:17-cr-00145-JMS Document 61 Filed 08/04/20 Page 10 of 11                   PageID #: 357




ECF No. 44 at PageID #131,3 he was involved in a serious offense—a conspiracy

to distribute and possess with intent to distribute 477 grams of methamphetamine.

See PSR ¶ 29, id. at PageID #131. Further, Defendant has served less than half of

his sentence.4 He began serving his sentence on September 10, 2018, ECF No. 50,

and is scheduled for release from FCI Terminal Island on December 11, 2022. See

https://www. bop.gov/inmateloc/ (last visited August 4, 2020). Thus, he has

served approximately 23 months, and has approximately 28 months left to serve.

And in considering the evidence of post-offense developments under § 3553(a),

Defendant’s completion of drug education programming, see ECF No. 54-7,

although commendable, does not convince the court that Defendant should be

released in light of all other considerations.

              In sum, the court finds that Defendant has not established the requisite

extraordinary and compelling reasons to warrant compassionate release.


       3
         Defendant’s total offense level 27, Criminal History Category I, resulted in an advisory
United States Sentencing Guideline range of 70-87 months incarceration. After taking into
account the relevant § 3553(a) factors, the court varied downward to a total sentence of 60
months. In other words, Defendant’s 60-month sentence was below the advisory guideline range
based on the court’s consideration of relevant § 3553(a) factors.
       4
          When evaluating the § 3553(a) factors, many district courts have considered the amount
of time remaining on a defendant’s sentence—whether short or long—in determining whether to
grant compassionate release. See, e.g., United States v. Maka, 2020 WL 2544408, at *4 (D.
Haw. May 19, 2020); United States v. Bogdanoff, ___ F. Supp. 3d ___, 2020 WL 2307315, at
*6 (E.D. Pa. May 8, 2020); United States v. Moskop, 2020 WL 1862636, at *1-2 (S.D. Ill. Apr.
14, 2020); United States v. Farmer, 2020 WL 4057550, at *2 (N.D. Ohio July 20, 2020); United
States v. Steffey, 2020 WL 3840558, at *1 (D. Nev. July 8, 2020).

                                               10
Case 1:17-cr-00145-JMS Document 61 Filed 08/04/20 Page 11 of 11               PageID #: 358




                                  IV. CONCLUSION

              For the foregoing reasons, Defendant’s motion for compassionate

release, ECF No. 54, is DENIED.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, August 4, 2020.


                                                      /s/ J. Michael Seabright
                                                     J. Michael Seabright
                                                     Chief United States District Judge




United States v. Ofa, Cr. No. 17-00145 JMS, Order Denying Defendant’s Motion for
Compassionate Release, ECF No. 54


                                            11
